—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a toll collector after she refused an assignment to work overtime. The Unemployment Insurance Appeal Board ruled that this constituted disqualifying misconduct. We conclude that substantial evidence supports the Board’s decision. It is undisputed that claimant accepted her position with the employer knowing that it would involve occasionally working overtime hours either before or after her regular shift. The record reveals that claimant had been issued written warnings in the past for failing to accept overtime assignments. It has been held that an employee’s refusal to accept reasonable overtime work assignments when he or she has agreed to do so at the time of hiring can constitute disqualifying misconduct (see, Matter of Velez [Sweeney], 243 AD2d 939, lv denied 91 NY2d 805). To the extent that claimant’s version of the events surrounding her termination differed from that of her employer, this conflict presented a credibility issue for the Board to resolve (see, Matter of Rulka [Commissioner of Labor], 249 AD2d 876).
Cardona, P. J., Mercure, Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.